DLD-203                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-1783
                                       ___________

                            IN RE: CAROLE ANN DIXON,
                                     Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Crim. No. 09-mj-06210)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     June 3, 2011

          Before: BARRY, FISHER and VAN ANTWERPEN, Circuit Judges.

                                  (Filed: June 16, 2011 )
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Carole Ann Dixon has been charged with using interstate communications to

threaten employees of the Social Security Administration in violation of 18 U.S.C. § 875.

A Magistrate Judge declared her incompetent to stand trial and committed her to the

custody of the Attorney General pursuant to 18 U.S.C. § 4241(d). Dixon appealed pro se,

but we dismissed her appeal for lack of jurisdiction because she was required to appeal to

the District Court in the first instance. (C.A. No. 10-4272.)
       Dixon later filed the petition for a writ of mandamus and related documents at

issue here. Dixon’s filings are barely comprehensible and often illegible, and it is

difficult to discern any specific requests for relief. Her filings appear to refer to and

might be read to challenge the commitment order but, if so, they lack merit. Mandamus

is an extraordinary remedy that may not be used as a substitute for an appeal. See In re

Pressman-Gutman Co., 459 F.3d 383, 398 (3d Cir. 2006). Dixon, who is represented by

counsel in her criminal proceeding, has not raised anything suggesting that her

competency hearing was irregular or any decipherable ground for requiring the drastic

remedy of mandamus in that regard, and our review of the record does not suggest any.

       Nor has she raised any decipherable ground for requiring mandamus otherwise.

Dixon’s filings contain allegations concerning her familial history, the Social Security

Administration, her disagreements with physicians regarding medication, the dispositions

of various lawsuits, her civil rights, various alleged governmental conspiracies, and other

matters. Aside from a request that we order her alleged one million dollar bail returned

to her with an additional ten million dollars, however, we cannot discern any particular

request for relief from any particular party or any reason to believe that such relief might

be warranted. In that regard, our discussion of Dixon’s previous mandamus petition

applies to this one as well. See In re Dixon, 225 F. App’x 52, 53 (3d Cir. 2007).

       Accordingly, we will deny the petition.




                                               2